Federated Short-Intermediate Duration Municipal Trust (formerly, Federated Short-Term Municipal Trust) Class A Shares SUPPLEMENT TO PROSPECTUSES DATED AUGUST 31, 2008 The following changes are effective December 31, 2008. Under the heading entitled “How is the Fund Sold?”, please delete the first paragraph and replace it with the following: The Fund offers three Share classes: Class A Shares, Institutional Shares and Institutional Service Shares, each representing interests in a single portfolio of securities. This prospectus relates only to Class A Shares. All Share classes have different expenses which affect their performance. The additional classes of Shares, which are offered by separate prospectuses, may be preferable for certain shareholders. Please note that certain purchase restrictions may apply.Contact your financial intermediary or call 1-800-341-7400 for more information concerning the other classes. December 18, 2008 Cusip313 39719 (12/08) Federated Short-Intermediate Duration Municipal Trust (formerly, Federated Short-Term Municipal Trust) Institutional Shares Institutional Service Shares SUPPLEMENT TO PROSPECTUSES DATED AUGUST 31, 2008 The following changes are effective December 31, 2008. 1. Under the heading entitled “How is the Fund Sold?” please replace the current disclosure with the following: The Fund offers three Share classes: Institutional Shares, Institutional Service Shares and Class A Shares, each representing interests in a single portfolio of securities. This prospectus relates only to, as applicable, Institutional Shares or Institutional Service Shares. All Share classes have different expenses which affect their performance.
